Name: 2002/592/EC: Commission Decision of 15 July 2002 amending Decisions 95/467/EC, 96/577/EC, 96/578/EC and 98/598/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards gypsum products, fixed fire-fighting systems, sanitary appliances and aggregates respectively (Text with EEA relevance) (notified under document number C(2002) 2586)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  consumption;  environmental policy;  building and public works;  civil law;  marketing
 Date Published: 2002-07-20

 Avis juridique important|32002D05922002/592/EC: Commission Decision of 15 July 2002 amending Decisions 95/467/EC, 96/577/EC, 96/578/EC and 98/598/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards gypsum products, fixed fire-fighting systems, sanitary appliances and aggregates respectively (Text with EEA relevance) (notified under document number C(2002) 2586) Official Journal L 192 , 20/07/2002 P. 0057 - 0059Commission Decisionof 15 July 2002amending Decisions 95/467/EC, 96/577/EC, 96/578/EC and 98/598/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards gypsum products, fixed fire-fighting systems, sanitary appliances and aggregates respectively(notified under document number C(2002) 2586)(Text with EEA relevance)(2002/592/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products(1), as amended by Directive 93/68/EEC(2), and in particular Article 13(4) thereof,Whereas:(1) The Commission has already adopted a series of decisions on attesting the conformity of construction products pursuant to Article 20(2) of Directive 89/106/EEC.(2) The need may arise to adapt those decisions to technical progress.(3) This is the case of Commission Decisions 95/467/EC(3), 96/577/EC(4), 96/578/EC(5) and 98/598/EC(6).(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction,HAS ADOPTED THIS DECISION:Article 1Decision 95/467/EC is hereby amended as follows.1. In Annex 3, in the table for product family GYPSUM PRODUCTS (1/4) "fibrous gypsum plaster casts," is inserted after "fibrous gypsum boards,".2. In Annex 3, in the table for product family GYPSUM PRODUCTS (2/4) "fibrous gypsum plaster casts," is inserted after "gypsum plasters,".3. In Annex 3, in the table for product family GYPSUM PRODUCTS (4/4) the product family "fibrous gypsum plaster casts," is inserted after "ceiling elements and plasters,".Article 2Decision 96/577/EC is hereby amended as follows.1. In Annex I, fifth indent, the following text is inserted after "nozzles/sprinklers/outlets.": "high pressure container valve assemblies and their actuators, selector valves and their actuators, non-electrical disable devices, flexible connectors, pressure gauges and pressure switches, mechanical weighing devices and check valves and non-return valves."2. In Annex II, in the table for product family FIRE ALARM/DETECTION, FIXED FIRE FIGHTING, FIRE AND SMOKE CONTROL AND EXPLOSION SUPPRESSION PRODUCTS (1/1), the following row is inserted at the end of the fixed suppression and extinguishing section:>TABLE>Article 3Decision 96/578/EC is hereby amended as follows.1. In Annex III in the table for product family SANITARY APPLIANCES (1/1), the word "Sinks" is deleted from the first row of the table, such that the paragraph begins "Basins and communal troughs; ...".2. In Annex III in the table for product family SANITARY APPLIANCES (1/1), the following row is inserted after the header row:>TABLE>Article 4Decision 98/598/EC is hereby amended as follows.1. In Annex III, in the table for product family AGGREGATES FOR USES WITHOUT HIGH SAFETY REQUIREMENTS (1/2), the indent in the first row "- for concrete mortar and grout", and the indent in the fourth row "- for concrete mortar and grout" are deleted.2. In Annex III, in the table for product family AGGREGATES FOR USES WITHOUT HIGH SAFETY REQUIREMENTS (1/2) the following row is inserted:>TABLE>3. In Annex III, in the table for product family AGGREGATES FOR USES WITH HIGH SAFETY REQUIREMENTS (2/2) the indent in the first row "- for concrete mortar and grout", and the indent in the fourth row "- for concrete mortar and grout" are deleted.4. In Annex III, in the table for product family AGGREGATES FOR USES WITH HIGH SAFETY REQUIREMENTS (2/2) the following row is inserted:>TABLE>Article 5This Decision is addressed to the Member States.Done at Brussels, 15 July 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 40, 11.2.1989, p. 12.(2) OJ L 220, 30.8.1993, p. 1.(3) OJ L 268, 10.11.1995, p. 29.(4) OJ L 254, 8.10.1996, p. 44.(5) OJ L 254, 8.10.1996, p. 49.(6) OJ L 287, 24.10.1998, p. 25.